Servers, Gh. J.
The account is in favor of E. M. Ha'll, and by him assigned to the plaintiff. Said Hall was introduced as a witness, and on the trial before the referee was asked by the plaintiff: “Didyou have a settlement with Hiram Roberts in regard to this account?” and also asked the plaintiff when on the stand as a witness, in substance, the same question. Objection thereto was sustained by the referee, and this is the only error assigned. We think the ruling correct.
,Hiram Roberts was the husband of the deceased, arid the appellant claims the articles charged in the account were for family expenses, chargeable upon the property of the husband and wife, and therefore a settlement with the husband is binding on the wife. But there was no evidence introduced tending to show the articles charged in the account were for family expenses. The thought of the plaintiff, we suppose was, this sufficiently appeared from the character of the articles charged. It is possible this may be so, “but as the bill attached to the claim filed is not set forth in the abstract, we are unable to say whether this is so or not. Besides this, the plaintiff did not seek to recover on an account stated, and whether there had been a settlement or not depended upon what was done. The plaintiff did not seek to prove this, but the conclusion of the witness there had been a settlement. It is proper to say that we do not determine whether a settlement with Roberts would have been binding on his wife.
Affirmed.